lN TI-IE UNITED STATES DISTR[CT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMER]CA,

Plaintiff,
vs. : Case No. 2:15cr157
l\/IICHAEL HACKLEY, 2 JUDGE WALTER H. RICE
Defendant. s

 

DECISION AND ENTRY FlNDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND ORDERING IN'I`ERIM DlSPOSlTlON; FINAL
DISPOSITION DATE SET; RIGHT OF APPEAL EXPLA[NED BY COURT
AND UNDERSTOOD BY DEFENDANT; NEITHER COUNSEL FOR THE
GOVERNMENT NOR FOR THE DEFENDANT l-IAD ANY PROCEDURAL
OR SUBSTANTIVE OBJECTIONS TO TI-IIS COURT`S INTERIM
DISPOSITION

 

On April 2, 20]9, the Defendant, having previously been found in violation of his
supervised release which began May 22, 20]5, appeared in open Court for interim Disposition_

Pursuant to the record made on the aforesaid April 2, 2019, a 90-day Interim Disposition
Was ordered, during Which time Defendant will comply With each and every one of the ten
requirements set forth in a Supervision Plan (attached), to Which Defendant agreed in open
Court.

Final Disposition is set_, in open Court, on Tuesday, July 2, 2019, at l 1:00 a.m.

Following the above, the Defendant vvas orally explained his right of appeal, and he

indicated an understanding of same. Neither counsel for the Government nor for the Defendant

had any procedural or substantive objections to this Court"s Interirn Disposition.

ct\,'i\i§;;

April 24, 2019 WALTER H. RI'CE
UNITED s'rATEs nisTRICT JUDGE

Copies to:

Counsel of record
Chris Owens, USPO

SUPERVISION PLAN

Michael Hack|cy is to abide by the following Supervision Plan.

Michael Hacl-t|ey shall:

l~.)

Contact the probation officer with any changes in employment 10 days prior to the change
or within 24 hours Of the change when advance notice is not possible.

Provide the probation officer with verification ofemployment on a monthly basis.
Comply with all rules, treatment plans, and instructions of Dr. Roush and the sex offender
treatment program. This includes attendance and full participation in group sessions as
well as successful polygraph examinations

Not possess, use. or have under his control any device that accesses the intemet. This
includes but is not limited to cell phones_. gaming devices, tablets, computers. laptops, and
portable media devices such as iPods.

immediately submit any device (as described in #4} that is intemet capable to the probation
officer for inspection to insure compliance with the internet prohibition

Under no circumstances have contact with anyone under the age of eighteen (l 8). Should
Mr. Hack|cy have contact with a minor. he shouid report this contact to the probation
officer immediately

Not possess, usc_. or have under his control any material that is considered sexually explicit.
This includes visual images, video, text, and/or audio material.

Maintain compliance with state sex offender registration which includes reporting address,
place ofemployment, and vehicle information to the Montgomery County Sheriff`s Oflicc,
Sex Offender Registration and Notiflcation (SORN} office.

Continuc to provide the probation officer with verification of all medical appointments
treatments, and procedures

IO. listablish a stable home residence that is in compliance with the SORN office

This Supervision Plan will remain in effect until Mr. Hack|ey is released from supervised release
or until modified by his supervising probation officcr.

l have read the above Supervision P|an and l agree to abide by its terms.

 

MXJ<I/J'~Ma_i. »a-r

 

Michael Hacklc_v. Del`cndant Date
(`\ \__ f __ L{/?_ __/ ?_O]O_
Chris O\vens_ U.S. Probation Offtcer Date

{(__ ."__#J t_ , /,/_g_~lcf

F. Arthur Mufiins. Assistani I-`edcral i’ublic Defender Date

